
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.519



CHIRON CORPORATION
CORPORATE GOVERNANCE GUIDELINES



INTRODUCTION


        The Board of Directors of Chiron Corporation ("Chiron") is elected by
the stockholders of Chiron to serve their interests through oversight of
management and Chiron's business. The primary responsibility of the directors is
to exercise their business judgment in the best interests of Chiron and its
stockholders. The Board, acting on the recommendation of its Nominating and
Corporate Governance Committee, has developed and adopted these corporate
governance principles (the "Guidelines") to promote the functioning of the Board
and its committees, to promote the interests of stockholders and to set forth a
common set of expectations as to how the Board, its various committees and
individual directors should perform their functions. Chiron is party to a
Governance Agreement, dated as of November 20, 1994, with Novartis AG
("Novartis"), as amended (as it may be further amended from time to time, the
"Governance Agreement") and these guidelines have been developed in light of,
among other things, that agreement.


BOARD COMPOSITION


        The composition of the Board should balance the following goals:

•The size of the Board should facilitate substantive discussions of the whole
Board in which each director can participate meaningfully;

•The composition of the Board should encompass a broad range of skills,
expertise, industry knowledge, diversity of opinion and contacts relevant to
Chiron's business;

•The composition of the Board shall reflect the requirements of the Governance
Agreement;

•A substantial majority of the Board shall consist of directors who are neither
officers or employees of Chiron or its subsidiaries nor have a relationship
which, in the opinion of the Board, would interfere with the exercise of
independent judgment in carrying out the responsibilities of a director, and who
are otherwise "independent" under the rules of the Nasdaq Stock Market, Inc.


SELECTION OF CHAIRPERSON OF THE BOARD AND CHIEF EXECUTIVE OFFICER


        The Board is free to select its Chairperson and Chiron's Chief Executive
Officer (the "CEO") in the manner it considers in the best interests of Chiron
at any given point in time. These positions may be filled by one individual or
by two different individuals.


SELECTION OF DIRECTORS


        Nominations.    Subject to the Governance Agreement and the right of
Novartis to designate a specific number of the members of the Board pursuant
thereto, the Nominating and Corporate Governance Committee is responsible for
determining the slate of director nominees for election to Chiron's Board of
Directors and the individuals to fill vacancies occurring between annual
meetings of stockholders.

        Criteria.    The Nominating and Corporate Governance Committee shall
determine new nominees for the position of independent director who satisfy the
requirements of the Nasdaq Stock Market, Inc., the Governance Agreement and the
following criteria:

•Personal qualities and characteristics, accomplishments and reputation in the
business community;

--------------------------------------------------------------------------------



•Current knowledge and contacts in the communities in which Chiron does business
and in Chiron's industry or other industries relevant to Chiron's business;

•Ability and willingness to commit adequate time to Board and committee matters;

•The fit of the individual's skills and personality with those of other
directors and potential directors in building a Board that is effective,
collegial and responsive to the needs of Chiron; and

•Diversity of viewpoints, background, experience and other factors.

        Invitation.    The invitation to join the Board should be extended by
the Board itself via the Chairperson of the Board and CEO of Chiron, together
with an independent director, when deemed appropriate.

        Orientation and Continuing Education.    Management, working with the
Board, will provide an orientation process for new directors, including
background material on Chiron, its business plan and its risk profile, and
meetings with senior management. Periodically, management should prepare
additional educational sessions for directors on matters relevant to Chiron, its
business plan and risk profile.


ELECTION TERM


        The Board does not believe it should establish term limits.


RETIREMENT OF DIRECTORS


        The Board does not believe it should establish a mandatory retirement
age. In determining the slate of director nominees to stand for election or in
filling any vacancy, the Nominating and Corporate Governance Committee will
consider the age of each nominee among all other relevant factors.


BOARD MEETINGS


        The Board currently plans four meetings each year, with further meetings
to occur (or action to be taken by unanimous consent) at the discretion of the
Board. The meetings will usually consist of committee meetings and the Board
meeting, extended over two or three days.

        The agenda for each Board meeting will be determined by the Board Chair
in consultation with the Chief Executive Officer. The agenda will be prepared by
the Corporate Secretary. Management will seek to provide to all directors an
agenda and appropriate materials in advance of meetings, although the Board
recognizes that this will not always be consistent with the timing of
transactions and the operations of the business and that in certain cases it may
not be possible.


EXECUTIVE SESSIONS


        All non-management directors will have four regularly scheduled meetings
each year, at which only non-management directors are present. In addition, to
ensure free and open discussion and communication among the independent
directors of the Board, the independent directors will have two regularly
scheduled executive sessions each year, and more frequently as necessary or
desirable, in conjunction with regularly scheduled meetings of the Board. The
non-management and independent directors shall designate a presiding director to
preside at their executive sessions. The presiding director shall establish the
agenda for each of these meetings and may invite additional participants as
appropriate.

2

--------------------------------------------------------------------------------





THE COMMITTEES OF THE BOARD


        Chiron shall have at least the committees required by the rules of the
Nasdaq Stock Market, Inc. and the Governance Agreement. Except to the extent
that the Board has delegated or delegates in the future its authority to a
committee, all power and authority of the Board is reserved by the Board to
itself. Currently, Chiron's committees consist of the Audit Committee, the
Compensation Committee, a nominating committee, which at Chiron is called the
Nominating and Corporate Governance Committee, the Stock Option Plan
Administration Committee, the Finance Committee and, as may be required from
time to time under the terms of the Governance Agreement, a Strategic Planning
Committee.

        The Chair of each Committee shall set the agenda for meetings of his or
her Committee. All directors, whether members of a committee or not, are invited
to make suggestions to a committee chair for additions to the agenda of his or
her committee or to request that an item from a committee agenda be considered
by the Board. Each committee chair will give a periodic report of his or her
committee's activities to the Board.

        Each of the Nominating and Corporate Governance Committee, the Audit
Committee and the Compensation Committee shall be composed of directors who are
not officers or employees of Chiron or its subsidiaries or any other individual
having a relationship which, in the opinion of the Board, would interfere with
the exercise of independent judgment in carrying out the responsibilities of a
director, and who are otherwise "independent" and qualified to serve as a member
of such committee under applicable law and under the rules of the Nasdaq Stock
Market, Inc. The required qualifications for the members of each committee shall
be set out in the respective committees' charters. A director may serve on more
than one committee for which he or she qualifies.


MANAGEMENT DEVELOPMENT AND CEO SUCCESSION


        At least annually, the Board shall review and concur in a succession
plan, developed by management, addressing the policies and principles for
selecting a successor to the CEO, both in an emergency situation and in the
ordinary course of business. The succession plan should include an assessment of
the experience, performance, skills and planned career paths for possible
successors to the CEO. The Board shall receive and review at least annually
reports from the CEO regarding senior management development.


TRANSACTIONS WITH NOVARTIS


        The Governance Agreement governs certain aspects of the relationship
between Chiron and Novartis. Among other things, under the Governance Agreement,
Chiron will not enter into specified agreements or transactions with Novartis
without first obtaining the approval of the Independent Directors (as defined in
the Governance Agreement) or requisite stockholder approval. Such governance
principles of the Governance Agreement will be considered to be incorporated in,
and a part of, these guidelines.


BOARD COMPENSATION


        The Compensation Committee shall review periodically and not less
frequently than every three years, and report to the Board with its
recommendations regarding, the components and amount of Board compensation,
including its evaluation of compensation of boards of similarly situated
companies. In order to align the interests of directors and stockholders, the
Board believes that directors should receive a significant part of their
on-going compensation in the form of equity in Chiron. Such equity compensation
should consist of restricted share rights which entitle directors to receive
shares of Chiron common stock only upon cessation of service on the Board. The
Board believes that such restricted share rights, by requiring directors to
maintain an ownership interest in

3

--------------------------------------------------------------------------------




Chiron throughout the directors' tenure, will firmly align directors' interests
with the long-term interests of Chiron's stockholders. The Board also intends to
continue to use stock option grants in order to attract leading candidates to
serve on the Board, but a significant portion of the stock issued to directors
upon exercise of options should be subject to certain restrictions on transfer
to further align the directors' interests with the long-term interests of
stockholders.


EXPECTATIONS OF DIRECTORS


        The business and affairs of Chiron shall be managed by or under the
direction of the Board in accordance with Delaware law. In performing their
duties, the primary responsibility of the directors is to exercise their
business judgment in the best interests of Chiron and its stockholders. The
Board has developed a number of specific expectations of directors to promote
the discharge of this responsibility and the efficient conduct of the Board's
business.

        Commitment and Attendance.    All directors should make all reasonable
efforts to attend meetings of the Board and meetings of committees of which they
are members. Members may attend by telephone or video conference (when
available) to mitigate conflicts.

        Participation in Meetings.    Each director should be sufficiently
familiar with the business of Chiron, including its financial statements and
capital structure, and the risks and competition it faces, to facilitate active
and effective participation in the deliberations of the Board and of each
committee on which he or she serves. Upon request, management will make
appropriate personnel available to answer any questions a director may have
about any aspect of Chiron's business. Directors should review the materials
provided by management and advisors in advance of the meetings of the Board and
its committees and should arrive prepared to discuss the issues presented.

        Loyalty and Ethics.    In their roles as directors, all directors owe a
duty of loyalty to Chiron. This duty of loyalty mandates that the interests of
Chiron take precedence over any interests possessed by a director.

        Chiron has adopted a Board of Directors Procedure Re: Conflicts of
Interest (the "Procedure"), and a Code of Conduct (the "Code"), which includes a
compliance program for enforcement. Both the Procedure and the Code deal with
activities of directors, particularly with respect to potential conflicts of
interest and the taking of corporate opportunities for personal use. The
Procedure provides, among other things, that conflicts of interest or potential
conflicts of interest concerning a director or the CEO are to be reported to the
Nominating and Corporate Governance Committee. Directors should be familiar with
the Procedure's and the Code's provisions in these areas and should consult with
Chiron's counsel in the event of any issues.

        Other Directorships.    Chiron values the experience directors bring
from other boards on which they serve, but recognizes that those boards may also
present demands on a director's time and availability and may present conflicts
or legal issues. Directors should advise the chairperson of the Nominating and
Corporate Governance Committee and the CEO before accepting membership on other
boards of directors or other significant commitments involving affiliation with
other businesses or governmental units.

        Contact with Management.    All directors are invited to contact the CEO
at any time to discuss any aspect of Chiron's business. Directors also have
complete access to other members of management. The Board expects that there
will be frequent opportunities for directors to meet with the CEO and other
members of management in Board and committee meetings and in other formal or
informal settings.

        Further, the Board encourages management to, from time to time, bring
managers into Board meetings who: (a) can provide additional insight into the
items being discussed because of personal

4

--------------------------------------------------------------------------------




involvement and substantial knowledge in those areas, and/or (b) are managers
with future potential that the senior management believes should be given
exposure to the Board.

        Contact with Other Constituencies.    It is important that Chiron speak
to employees and outside constituencies with a single voice, and that management
serve as the primary spokesperson.

        Confidentiality.    The proceedings and deliberations of the Board and
its committees are confidential. Each director shall maintain the
confidentiality of information received in connection with his or her service as
a director.


EVALUATING BOARD PERFORMANCE


        The Board, acting through the Nominating and Corporate Governance
Committee, should conduct a self-evaluation at least annually to determine
whether it is functioning effectively. The Nominating and Corporate Governance
Committee should periodically consider the mix of skills and experience that
directors bring to the Board to assess whether the Board has the necessary tools
to perform its oversight function effectively.

        Each committee of the Board should conduct a self-evaluation at least
annually and report the results to the Board. Each committee's evaluation must
compare the performance of the committee with the requirements of its written
charter, if any.


RELIANCE ON MANAGEMENT AND OUTSIDE ADVICE


        In performing its functions, the Board is entitled to rely on the
advice, reports and opinions of management, counsel, accountants, auditors and
other expert advisors. The Board shall have the authority to retain and approve
the fees and retention terms of its outside advisors.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.519



CHIRON CORPORATION CORPORATE GOVERNANCE GUIDELINES
INTRODUCTION
BOARD COMPOSITION
SELECTION OF CHAIRPERSON OF THE BOARD AND CHIEF EXECUTIVE OFFICER
SELECTION OF DIRECTORS
ELECTION TERM
RETIREMENT OF DIRECTORS
BOARD MEETINGS
EXECUTIVE SESSIONS
THE COMMITTEES OF THE BOARD
MANAGEMENT DEVELOPMENT AND CEO SUCCESSION
TRANSACTIONS WITH NOVARTIS
BOARD COMPENSATION
EXPECTATIONS OF DIRECTORS
EVALUATING BOARD PERFORMANCE
RELIANCE ON MANAGEMENT AND OUTSIDE ADVICE
